DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 August 2022 has been entered.

Response to Arguments
Applicant’s arguments, see Response to Final Office Action mailed 13 May 2022, filed 3 August 2022, with respect to Claim Objections have been fully considered and are persuasive.  The Claim Objections of Claim 1, 9, and 10 has been withdrawn. 

Applicant’s arguments, see Response to Final Office Action mailed 13 May 2022, filed 3 August 2022, with respect to the rejection(s) of claim(s) 1-5 and 9-10 under 35 USC §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Davis (US 2015/0296224 A1).

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-5, 9, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis (US 2015/0296224 A1).

Regarding Claims 1, 9, and 10, Davis discloses A video decoding method, comprising: receiving data from a bitstream to be decoded as a current picture of a video, the bitstream comprising data of a plurality of pictures of the video [Davis: FIG. 3]; parsing a picture header of the current picture, the picture header comprising a set of one or more slice information syntax elements for indicating if one or more types of slices are allowed to be present in the current picture [Davis: ¶ [0046]: Slices can also be identified by a prediction type (I, P, or B) as for pictures. A picture header code specifies a primary picture type, where I means all slices within the frame will be I, UP will be I or P, and I/P/B will be I, P or B]; and parsing a slice header of a slice the current picture based on the set of slice information syntax elements, wherein the parsing of the slice header comprises determining a slice type of the slice [Davis: ¶ [0046]: Similarly, a slice header code, while obeying primary picture type, specifies slice prediction type, where I means all macroblocks in slice are I, P means all are P or I, and B means all are B or I. Each macroblock has a type code to specify its type, obeying the corresponding slice prediction type].

Regarding Claim 2, Davis discloses all the limitations of Claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Davis discloses further comprising: bypassing parsing picture header syntax elements that are not associated with the one or more types of slices present in the current picture that are identified by the set of slice information syntax elements [Davis: ¶ [0046]: obeying the corresponding slice prediction type].
	
Regarding Claim 3, Davis discloses all the limitations of Claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Davis discloses wherein the set of slice information syntax elements indicates whether a particular type of slice is allowed to be present in the current picture [Davis: ¶ [0046]: obeying the corresponding slice prediction type].

Regarding Claim 4, Davis discloses all the limitations of Claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Davis discloses wherein the set of slice information syntax elements comprises one or more syntax elements for indicating (i) whether a first type of slice is allowed to be present in the current picture and (ii) whether a second, different type of slice is allowed to be present in the current picture [Davis: ¶ [0046]: P means all are P or I, and B means all are B or I].

Regarding Claim 5, Davis discloses all the limitations of Claim 4, and is analyzed as previously discussed with respect to that claim.
Furthermore, Davis discloses wherein a slice of the first type of slices (intra slice, I slice type) does not refer to information in pictures other than the current picture and a slice of the second type of slices (inter slices, B or P slice types) refers to information in pictures other than the current picture [Davis: ¶ [0045]: The pictures are categorized into different types: intra frames (I-Frames), predicted frames (P-frames), and bi-directionally predicted frames (B-frames). I-frames are intra coded, P-frames are inter coded and based an earlier reference frame, and B-frames are inter coded and based on an earlier and a later reference frame].

Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R MESSMORE whose telephone number is (571)272-2773. The examiner can normally be reached Monday-Friday 9-5 EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN R MESSMORE/Primary Examiner, Art Unit 2482